DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-12 are pending and have been examined in this application. This communication is the first action on the merits. The Information Disclosure Statement (IDS) filed on 04/10/2019 has been considered by the Examiner.

Claim Objections
Claims 4-5 & 10-11 are objected to because of the following informalities:  
A) In Claims 4-5 & 10-11, line 4, “sir” should read “air” 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “delivery assembly” in claims 1 & 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
When turning to the Applicant’s disclosure, “delivery assembly” is recited to be an air flow conduit having an air flow straightener. Therefore, “delivery assembly” has been interpreted to be an air flow conduit with an air straightener or its equivalence.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over MCAA Management Methods Manual in view of US Patent Number 6,979,359 B2 to Laiti and further in view of US Patent Number 6,319,114 B1 to Nair.

A) As per Claims 1 & 7, MCAA teaches a method of filtering and conditioning air in a building during construction having an 5operational HVAC system without contaminating the HVAC system, the HVAC system comprising an HVAC unit for conditioning air, an HVAC output plenum, an HVAC return plenum, room air intakes, room air outlets, and ductwork connecting the room air intakes to the HVAC return plenum and connecting the HVAC output plenum to the room air outlets (MCAA: HVAC unit has plenums, vents, diffusers, intakes, ductwork), said method comprising the steps of:  
10positioning an auxiliary air filtering and delivery system within the building under construction, said auxiliary air filtering and delivery system comprising a filtering assembly having filters (MCAA: pg. 1, bullet point 5, “if [the HVAC system] is required to be used, temporary filters should be added to all appropriate grilles, intakes, etc.”); 
connecting said filter of said auxiliary air filtering and delivery system in fluid communication with the HVAC return (MCAA: temporary filter system on intake is connected to HVAC return);  
15sealing the room air intakes and other chosen physical openings to define a contained building area limiting the air to be filtered and conditioned (MCAA: Pg. 1, bullet point 3, “seal all return openings with plastic”); 
and initiating the HVAC unit (MCAA: permanent HVAC system is required to be in use as quoted above); 

-15-conditioning said filtered air (MCAA: running HVAC system conditions air);
returning said filtered and conditioned air to said contained building area through the room air outlets (MCAA: air supplied to space via diffusers, supply grilles, vents). 
MCAA does not teach said auxiliary air filtering and delivery system having a fan assembly having a variable speed fan, and a delivery assembly;
initiating said auxiliary air filtering and delivery system to draw air from said contained building area through said filtering assembly.
However, Laiti teaches an auxiliary air filtering and delivery system having a fan assembly having a fan, and a delivery assembly (Laiti: best shown in Figure 6, delivery system 78, fan 20 & filters 10; fan is initialed to send clean airflow into desired area [in combination with temporary filter of MCAA, return air system]);
initiating said auxiliary air filtering and delivery system to draw air, in combination with filters of MCAA, from said contained building area through said filtering assembly.
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of MCAA by adding a modular fan and delivery assembly to the temporary filter, as taught by Laiti, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified MCAA with these aforementioned teachings of Laiti with the motivation of providing additional airflow such that the load on the HVAC fan system is reduced with the increased air resistance of added filters while still allowing for easy transportation of the system.
MCAA in view of Laiti does not teach that the fan is a variable speed fan.
However, Nair teaches a variable speed fan (Nair: Figure 1, Item 22; Col. 4, lines 34-36).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of MCAA in view of Laiti by making the fan assembly a variable speed fan assembly, as taught by Nair, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of 

B) As per Claims 2 & 8, MCAA in view of Laiti and Nair teaches monitoring air flow through the HVAC unit (Nair: Figure 1, Items 12 & 12’; airflow rate sensors; Col. 4, lines 40-45); and 
in response to a reduction in air flow through the HVAC unit, increasing the air flow speed of said variable speed fan of said fan assembly (Nair: Col. 4, lines 52-57).

C) As per Claims 3 & 9, MCAA in view of Laiti and Nair teaches that replacing said filters of said filtering assembly when said filters become clogged (MCAA: filters are maintained and replaced at end of project; pg.2, Item 3) (Laiti: Col. 6, lines 58-60).

D) As per Claims 4-5 & 10-11, MCAA in view of Laiti and Nair teaches that positioning air flow sensors downstream and upstream of said variable speed fan; and 
providing a fan controller in communication with said air flow sensors and variable speed fan, wherein the air flow speed of said fan is automatically controlled by said fan controller (Nair: Figure 1, Items 12 & 12’; airflow rate sensors; Col. 4, lines 40-45).

E) As per Claims 6 & 12, MCAA in view of Laiti and Nair teaches that providing said auxiliary air filtering and delivery system as a modular system, wherein at least one of said filtering assembly, said fan assembly and said delivery assembly is separable from the others of said filtering assembly, said fan assembly and said delivery assembly; and  
10combining said filtering assembly, said fan assembly and said delivery assembly within said building during construction prior to use (Laiti: all figures, modular system assembled on site).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A) US Patent Number 6,035,484 to Jones, directed to a duct cleaning system that blows air into return air ducts
B) US Patent Number 6,047,714 to Akazawa, directed to a duct cleaning system plugging openings
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Examiner, Art Unit 3762